HORTON, Judge.
Keith Page (plaintiff) brought this action to recover for personal injuries and property damage he sustained in a collision between his boat and a boat operated by the defendant, Grady Boyles. A jury found that defendant was negligent, plaintiff was contributorily negligent, and found that defendant had the last clear chance to avoid the accident. The jury awarded $1,650.00 to plaintiff for personal injury, $350.00 for property damage, and found in answer to a separate issue that plaintiff was not entitled to any recovery for permanent injury. Plaintiff moved for a new trial pursuant to N.C. Gen. Stat. § 1A-1, Rule 59(a)(6), contending that the damages awarded were “calculated under the influence of passion or prejudice and [were] clearly made-*810quate.” Plaintiff alleged that he had presented evidence of medical specials in the amount of about $4,500.00, lost wages of about $2,000.00, as well as past and future pain and suffering. Plaintiff further alleged that he presented evidence at trial of property damage in the amount of $6,907.00.
After hearing the motion for a new trial, the trial court entered the following order:
Plaintiffs Motion for a new trial on damages for personal injury having been heard and the Court having found that, among other things, Plaintiff introduced evidence of significant special and general damages, and, that, Defendant did not offer sufficient evidence to refute the causal connection between the accident and injury sustained and, that, the jury returned an Award of significantly less than the amount of special damages; the Court finds that said amount is inadequate to compensate Plaintiff and appears to havo been-awarded-undcr passion or prejudice and, therefore;
Plaintiffs Motion for a New Trial on personal injury damages is hereby ALLOWED.
The Court having found damages for property damage were not inadequate, Plaintiffs Motion for a New Trial pertaining to property damage is DENIED.
The trial court struck the portion of the proposed order which read “and appears to have been awarded under passion or prejudice,” initialed the amendment, then dated and signed the order.
Defendant contends that the trial court erred in awarding plaintiff a new trial on the issue of damages for personal injury, and we agree. Rule 59 of our Rules of Civil Procedure provides in pertinent part that “[a] new trial may be granted to all or any of the parties and on all or part of the issues for any of the following causes or grounds: . . . (6) Excessive or inadequate damages appearing to have been given under the influence of passion or prejudice[.]” N.C. Gen. Stat. § 1A-1, Rule 59(a)(6) (1999) (emphasis added). Although the trial court made the necessary finding that the damages awarded were inadequate, it failed to make the necessary additional finding that damages were awarded “under the influence of passion or prejudice,” and specifically deleted that finding from its order.
The trial court also found that the defendant did not offer evidence to “refute the causal connection between the accident and the *811injury sustained[.]” The burden is, however, on plaintiff to prove, if he can, the connection between the boating accident, his alleged injuries, and his special damages. Here, the trial court properly charged the jury that
the plaintiff may also be entitled to recover actual damages. On this issue the burden of proof is on the plaintiff This means he must prove by the greater weight of the evidence the amount of actual damages proximately caused by the negligence of the defendant.
(Emphases added.) Thus, the jury must decide whether plaintiff has met his burden as to damages and is not required to accept all of plaintiff’s allegations as to the nature and extent of his injuries. Otherwise, the issue of special or actual damages would be a matter of law for the court and there would be no need to submit the issue to the jury. We also note that the jury in this case specifically rejected plaintiff’s claim that he suffered permanent injury in the boating accident. Further, although plaintiff alleged that he sustained property damage of more than $6,900.00, the trial court declined to set aside the jury verdict of only $350.00 for property damage, and found that the damages awarded by the jury for property damage were not inadequate.
We are aware of the deference traditionally paid to the discretionary rulings of our trial courts. In Worthington v. Bynum and Gogdell v. Bynum, 305 N.C. 478, 290 S.E.2d 599 (1982), relied upon in the dissent, our Supreme Court made it clear that the enactment of the Rules of Civil Procedure “did not diminish the inherent and traditional authority of the trial judges of our state to set aside the verdict whenever in their sound discretion they believe it necessary to attain justice ... .” Id. at 482, 290 S.E.2d at 602. Following a jury verdict, the defendant in Worthington moved for a new trial pursuant to the provisions of sections 5, 6, and 7 of Rule 59 of our Rules of Civil Procedure. The trial court allowed the defendant’s motion in Worthington and entered a written order which provided in part that:
It being made to appear to the Court and the Court in its considered discretion being of the opinion that the Motion filed by the defendant in each case under Rule 59 of the North Carolina Rules of Civil Procedure should be allowed and granted[.]
Id. at 480, 290 S.E.2d at 601. In affirming the trial court’s order in Worthington, our Supreme Court emphasized that the trial court’s *812order “after reciting defendant’s grounds for the motion, stated that the court was awarding a new trial as a matter of ‘its considered discretion’ (and thus not as a matter of law). This fact is significant for it controls the scope of our review of [the trial court’s] action.” Id. at 481, 290 S.E.2d at 602. Here, there is no indication that the trial court’s order was entered in its discretion. Thus, the reasoning of Worthington does not apply in the case now before us, nor does it control our decision.
In light of our decision to reverse the order of the trial court, we do not reach the difficult question whether the trial court erred in awarding a new trial only on the damages issue, rather than on all issues. See Robertson v. Stanley, 285 N.C. 561, 206 S.E.2d 190 (1974) (where the liability and damages issues were “inextricably interwoven,” the trial court erred in awarding a new trial on damages alone as a new trial on all issues was necessary).
As it appears from this record that the trial court erred in awarding a new trial on the issue of plaintiff’s damages for personal injury, this order of the trial court is reversed, and this case is remanded to the Superior Court of Wilson County for entry of a judgment based on the verdict rendered by the jury.
Reversed and remanded.
Judge GREENE concurs.
Judge HUNTER dissents.